Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 06/30/2022 has been entered. Claims 1 – 2, 5 – 7, and 9 – 17 are   pending. Claims 9 – 17 remain withdrawn. Claims 1 – 2 and 5 – 7 are under examination. The amendment to claim 1 finds support in at least [0082] of as-published US2019/0151974. The amendment has overcome the previous rejection of claims 1 -2 and 5 – 7 under 103 over Anthony (GB2532704A) in further view of Afanas (RU2558026).
However, upon further consideration, a new rejection is made of; 
Claims 1 – 2 and 7 under 35 U.S.C 103 over Merrill (US 6,235,370) in view of Sypeck (US2013/0000247)
Claims 5 – 6 under 35 U.S.C. 103 over Merrill (US 6,235,370) in view of Sypeck (US2013/0000247) in further view of Anthony (GB2532704A)

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 6,235,370) in view of Sypeck (US2013/0000247, cited in the office action of 04/01/2022)

Regarding claims 1 – 2 and 7, Merrill teaches producing a thermal barrier for a combustion turbine, meeting claim 7 [Col 1, line 5 – 10] wherein a metal substrate (interpreted as a first material at a connection point with a grid structure) is connected to a honeycomb structure (interpreted as a grid structure), and a hollow ceramic material (interpreted as the second material that is a ceramic material) [Col 1, line 35 – 40]. Merrill teaches that the honeycomb structure accommodates thermal strains between the ceramic and metal material [Col 1, line 43 – 45] and provides good adhesion between the ceramic material and underlying metal substrate [Col 1, line 52 – 54], meeting the claimed limitation of the grid structure compensating the tensions in a material compound. 
Merrill teaches that the hollow ceramic material is mixed with a binder material which includes a matrix forming material dispersed in a solvent to form an interconnecting matrix in which the hollow ceramic material is dispersed [Col 5, line 19 – 25]. Given that the binder material comprising matrix forming material in solvent allows the hollow ceramic material to be attached to honeycomb structure, the binder material is interpreted to meet the claimed limitation of a solder/binder mixture of claim 1. 
Furthermore, Merrill teaches that the cells of the honeycomb structure are filled with the ceramic filler material (i.e. the hollow ceramic particles and binder material), meeting the claimed limitation of soldering the second material to the grid structure including completely filling the grid structure with a solder/binder mixture [Col 5, line 38 – 46]. 
Wherein both of the honeycomb structure and metal substrate can be made from a nickel super-alloy [Col 3, line 3 – 5 and line 37 – 39], meeting the claimed limitation of claim 1 of the first material and grid structure being the same material and the first material being a nickel-based superalloy of claim 2. 

Merrill does not explicitly teach how the honeycomb structure is produced.
	
	Sypeck teaches a method of producing a honeycomb structure for a core section between two sides [Fig 2, Abstract]. Sypeck teaches that the honeycomb structure can be metal [0024] and can be produced by an additive production method such as rapid prototyping [0033], meeting the claimed limitation of claim 1 of the grid structure being produced by an additive process.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Merrill and used an additive manufacturing/rapid prototyping process to produce the honeycomb structure as taught by Sypeck. Given that Sypeck teaches that the honeycomb structure can be metal, a person of ordinary skill in the art would have a reasonable expectation of success in producing the honeycomb structure of Merrill using an additive manufacturing process to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A).
 

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 6,235,370) in view of Sypeck (US2013/0000247, cited in the office action of 04/01/2022), as applied to claim 1 above, in further view of Anthony (GB2532704A, cited in office action of 06/09/2021).
 
Regarding claims 5 – 6, Merrill in view of Sypeck teaches the invention as applied above in claim 1. Merrill in view of Sypeck does not explicitly teach that the metal substrate can be produced by an additive production method or that the metal substrate is produced in the same production method as the honeycomb structure to produced a composite component. 

Anthony teaches a ceramic sandwich panel and a method of making it via additive manufacturing [Title, Abstract]. Anthony teaches that the ceramic sandwich panel has a solid layer [Fig 1, labeled “1”], a coating layer [Fig 1, labeled “4”] and a porous lattice structure between and connected to the solid layer [Fig 1, labeled “2” and “3”]. The solid layer and porous lattice structure of Anthony are produced via additive manufacturing to form a continuous boundary [page 3, paragraph 1; Fig 1], meeting the claimed limitation of claim 6.  Anthony discloses that using additive manufacturing to create the solid layer to be continuous with the porous layer greatly increases the strength of the boundary [page 3, paragraph 7]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Merril in view of Sypeck and used additive manufacturing to create the metal substrate and the honeycomb structure in a continuous process, as taught by Anthony. As disclosed in Anthony, using an AM process to produce a continuous material greatly increases the strength of the boundary layer. Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 


Response to Arguments
Applicant's amendments, and arguments thereto, filed 06/30/2022, have overcome the previous rejection of claims 1 -2 and 5 – 7 under 103 over Anthony (GB2532704A) in further view of Afanas (RU2558026). The examiner agrees that Anthony alone, nor in view of Afanas teaches or suggests completely filling the lattice structure with solder/binder mixture. Therefore, the rejection is withdrawn.
However, upon further consideration, a new rejection is made of; 
Claims 1 – 2 and 7 under 35 U.S.C 103 over Merrill (US 6,235,370) in view of Sypeck (US2013/0000247)
Claims 5 – 6 under 35 U.S.C. 103 over Merrill (US 6,235,370) in view of Sypeck (US2013/0000247) in further view of Anthony (GB2532704A)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735